IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                      NO. PD-0928-20


                        IJAH IWASEY BALTIMORE, Appellant

                                               v.

                                 THE STATE OF TEXAS

           ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TENTH COURT OF APPEALS
                           MCLENNAN COUNTY

     HERVEY, J., delivered the opinion of the Court in which RICHARDSON,
NEWELL, KEEL, WALKER, SLAUGHTER, and MCCLURE, JJ., joined. KELLER, P.J.,
and YEARY, J., dissented.

                                        OPINION

       Appellant, Ijah Baltimore, was convicted of unlawful carrying of a handgun in

November 2016.1 TEX. PENAL CODE § 46.02 (2020). His offense was enhanced from a

Class A misdemeanor to a third-degree felony because the jury found that he committed

the offense on premises of an establishment licensed to sell alcoholic beverages. Id.


       1
       Since the time of the offense, Section 46.02 has since been significantly amended. Act of
May 27, 2021, 87th Leg., R.S., ch. 809, § 22, 2021 Tex. Sess. Law Serv. 1962, 1974.
                                                                                 Baltimore–2

§ 46.02(c). Appellant appealed, arguing that the evidence was insufficient to show that he

was on the premises of an establishment licensed to sell alcohol. Baltimore v. State, 608

S.W.3d 864, 865 (Tex. App.—Waco 2020). The court of appeals overruled his point of

error. Id. at 867.

       We granted Appellant’s petition for discretionary review to address the court of

appeals’s holding that the evidence was sufficient. After we granted review, however, this

Court decided Curlee v. State, 620 S.W.3d 767, 785 (Tex. Crim. App. 2021). In Curlee,

the State asked a police officer whether a playground was open to the public, and without

further elaboration, the officer responded, “It is open to the public.” Id. at 784. We held

that the officer’s opinion “was a factually unsupported inference or presumption”

“[a]bsent the bases upon which [his] opinion was formed . . . .” Id. at 785. It appears that

Curlee, which the court of appeals did not have the benefit of, might apply to the

testimony about whether Appellant was on “premises” licensed to sell alcoholic

beverages. Accordingly, we vacate the judgment of the court of appeals and remand this

case for reconsideration in light of Curlee.

Delivered: October 6, 2021

Publish